Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered March 23, 2004, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence warranted the conclusion that defendant was a participant in a drug transaction (see e.g. People v Reynoso, 283 AD2d 195 [2001], lv denied 96 NY2d 923 [2001]), and that he knew the contents of a shopping bag that he received during the sale (see People v Reisman, 29 NY2d 278, 285-286 [1971], cert denied 405 US 1041 [1972]). Concur—Friedman, J.P., Sullivan, Nardelli, Williams and Sweeny, JJ.